Citation Nr: 0905003	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-41 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to a compensable disability rating for the 
post operative residuals of right hand surgery with multiple 
lacerations, second joint, right thumb, and status post 
excision of a ganglion cyst from the right thumb.  

2.  Entitlement to a compensable disability rating for the 
post operative residuals of right hand surgery, third joint, 
right little finger.  

3.  Entitlement to increased ratings for arthritis of the 
right thumb, rated as 10 percent disabling from June 2, 2003, 
and as noncompensable prior to that date.  

4.  Entitlement to temporary total rating for convalescence 
following right upper extremity surgery in July 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to July 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the March 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

When the case was previously before the Board, in November 
2007, claims for ratings in excess of 20 percent for each 
knee were denied.  The right hand claim was remanded for 
examination and further adjudication.  The requested 
development has been completed and the Board now proceeds 
with its review of the appeal.  

The RO certified the right upper extremity issue to this 
Board as entitlement to a temporary total evaluation for 
convalescence following surgery for a service-connected 
disability (38 C.F.R. § 4.30).  However, in his claim of May 
2002, the Veteran wrote, "This is a request to apply for an 
increase in my s/c (r) hand."  He then went on to describe 
his right hand symptoms noting that two surgeries had not 
helped.  The Veteran had right hand surgery in service and at 
a VA medical center in 1988.  He had a carpal tunnel release 
performed at a private hospital in August 2005.  In part, he 
contends that it was required by his service-connected right 
hand condition.  The Board must review all issues that are 
reasonably raised by the record.   See Solomon v. Brown, 6 
Vet. App. 396, 400 (1994); EF v. Derwinski, 1 Vet. App. 324, 
326 (1991); Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  
The Board finds that the Veteran has not withdrawn his claim 
for an increased rating.  Thus, the Board is required to 
address the right hand ratings and not limit its review to 
the Section 4.30 convalescence claim.  

In February 2008, the RO granted a 10 percent rating for 
arthritis of the right thumb, effective June 2, 2003.  This 
was listed as a separate disability in the rating decision, 
with the other hand ratings listed as noncompensable.  
However, after considering the Veteran's claims in light of 
the examination findings, and since 10 percent is not the 
highest rating assignable, and considering the 
representative's presentation, the Board finds the 10 percent 
rating to be on appeal, with the evaluation of the other 
right thumb conditions.  The issues have been restated above 
for clarity.  

In a letter received in July 2008, a private attorney 
asserted that he represented the Veteran.  Under new 
regulations, agents and attorneys who commence representation 
on or after June 23, 2008, must file an application for 
accreditation with VA's Office of General Counsel (OGC), as 
provided for in 38 C.F.R. § 14.629(b), and receive notice of 
accreditation before providing representation.  The new 
accreditation requirements also apply to attorneys or agents 
who provide representation in claims in which a Notice of 
Disagreement was filed after June 23, 2008, even if the 
representation began before that date.  The Veteran was 
informed that VA records indicated that the private attorney 
had not been accredited to represent claimants before VA 
under the new regulations.  The Board therefore cannot 
recognize him as the Veteran's representative.  See 38 C.F.R. 
§ 14.629.  The Veteran was notified of his various options 
and responded to the effect that he would proceed without 
attorney represention.  The file contains an appointment of 
the Disabled American Veterans as the Veteran's 
representative.  That organization has reviewed the claim and 
made a presentation on the Veteran's behalf.  

The rating issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A service-connected disability did not require the Veteran's 
right ulnar nerve transposition surgery, in July 2001, or 
subsequent convalescence.  


CONCLUSION OF LAW

The criteria for a temporary total rating for convalescence, 
based on surgery in July 2001, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.30 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

A notice that fully complied with the requirements of the 
VCAA was sent to the claimant in April 2004.  Thereafter, the 
appellant was afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  This cured any notice defects 
before the agency of original jurisdiction (AOJ) 
readjudicated the case by way of a statement of the case 
issued in November 2004 and supplemental statements of the 
case issued in February 2007 and May 2008.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Veteran has had a VA examination.  A medical 
opinion has been obtained.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

38 C.F.R. § 4.30

In July 2001, the Veteran asked that his claim be reopened 
for his right hand.  He noted that he had surgery in July 
2001 and requested a temporary 100 percent rating under 
Paragraph 30 of the rating schedule (now 38 C.F.R. § 4.30).  

A temporary total rating may be assigned for a period of one, 
two or three months if at least one month of convalescence is 
necessitated by surgery for a service-connected disability, 
with such benefits payable from the date of entrance into the 
hospital or the date of outpatient treatment for the period 
in question.  38 C.F.R. § 3.401(h)(2), 4.30.  An extension of 
the total convalescence rating is available up to one year 
from the initial date of hospitalization.  38 C.F.R. § 
4.30(b).  

The RO obtained the clinical records for the July 2001 
surgery.  They show that a right cubital tunnel syndrome was 
treated with a right ulnar nerve transposition.  The 
operative report recites that the Veteran had a several month 
history of right ring and little finger numbness with 
associated numbness on the volar ulnar aspect of the elbow 
that was refractory to nonsurgical measures.  Electromyogram 
and nerve conduction studies were indicative of entrapment 
neuropathy of the right ulnar nerve at the level of the 
elbow.  Surgery was performed at the right elbow.  

Review of the Veteran's rating decisions shows that service 
connection has been established for the following right upper 
extremity disorders:  Arthritis, right thumb; P.O. (post 
operative residuals) right hand with multiple lacerations, 
second joint, right thumb, and third joint, right little 
finger status post excision of ganglion cyst right thumb; 
and, Cystic lesion, right clavicle area, rule out lipoma.  

Pursuant to the remand of this Board, the Veteran was 
examined in January 2008.  The examiner described the 
service-connected right hand disabilities in detail.  The 
examiner expressed the opinion that the Veteran's right 
cubital tunnel syndrome and right ulnar neuropathy were less 
likely as not (less than 50/50 probability) caused by or a 
result of his military service.  The examiner explained that 
the onset was many years after service and there was no 
medical explanation to attribute the cubital tunnel syndrome 
or ulnar neuropathy to the small laceration of his right 
thumb and right little finger, or the excision of a ganglion 
cyst.  

Conclusion

The Veteran is service-connected for the residuals of 
injuring his hand in service.  The July 2001 surgery involved 
his ulnar nerve at the elbow.  Service connection has not 
been established for any ulnar nerve or elbow disability.  
There is no competent medical evidence that would connect the 
July 2001 elbow surgery to service or to a service-connected 
disability.  VA obtained an opinion on this point and the 
examiner provided a competent medical opinion to the effect 
that the problems that required surgery were not connected to 
service or to a service-connected disability.  Since there is 
no competent medical evidence supporting the claim and the 
competent medical evidence is actually against the claim, the 
clear preponderance of evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

A temporary total rating for convalescence is denied.  




REMAND

The Board previously reviewed the case in November 2007.  In 
January 2008, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision that could impact this case.  
In Vazquez-Flores v. Peake, 22 Vet. App. 37, 120 (2008), the 
Court emphasized the need for VA to inform a claimant of the 
rating criteria.  In some instances, the criteria for a 
higher rating would be satisfied by telling the claimant of 
the need to demonstrate a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
on his employment and daily life; and, in other cases, where 
a specific measurement or test result is required for a 
higher rating, the claimant must be informed of that 
requirement.  

In this case, the April 2004 VCAA notice did not inform the 
Veteran what was needed for a higher rating for his service-
connected right hand disability.  A January 2007 supplemental 
statement of the case provided the rating criteria of 
diagnostic code 5003 and a February 2008 rating decision 
provided a 10 percent rating for arthritis of the thumb under 
that code.  However, that is the maximum rating that can be 
assigned for a single joint under that code.  A higher rating 
would have to be assigned under the criteria for rating 
finger joints, diagnostic codes 5228-5230.  The February 2008 
rating decision continued the noncompensable evaluation for 
the post-operative right hand injury residuals under 
diagnostic code 7805, which provides that scars can be rated 
on limitation of function of the affected part.  Thus a 
higher rating would have to be assigned under the criteria 
for rating finger joints, diagnostic codes 5228-5230.  Scars 
can be rated as they affect joint function.  They can also be 
rated separately from the joint, if the scar and the joint 
have separate symptoms.  Compensable ratings might also be 
assigned under the diagnostic codes for rating scars, 
diagnostic codes 7801-7804.  The Veteran should be informed 
of these criteria.  

Diagnostic code 7804 provides a compensable rating for 
superficial scars that are painful on examination.  For this 
reason, the November 2007 Board remand specifically asked the 
examiner to report whether any scars were painful.  The 
examiner followed a computerized set of questions and 
indicated that the right thumb scar had tenderness to 
palpation.  However, the examiner did not report whether the 
scars were actually painful or not.  This should be 
clarified.  See Stegall v. West, 11 Vet. App. 268 (1998); see 
also Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The agency or original jurisdiction 
(AOJ) must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Specifically, the AOJ 
must send the Veteran a letter informing 
him of the criteria for higher ratings 
for his service-connected right hand 
disorders, to include diagnostic codes 
5003, 5228 to 5230, and 7801 to 7805.  

2.  The claims folder should be referred 
to the examiner who did the October 2008 
VA examination.  He should report whether 
or not any of the service-connected right 
hand scars were painful on examination.  
If the examiner who did the January 2008 
examination is not available, or if he can 
not respond without further examination of 
the Veteran, such an examination should be 
scheduled.  

3.  Thereafter, the RO should readjudicate 
this claim in light of any evidence added 
to the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


